Citation Nr: 1758308	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for lumbar strain prior to December 30, 2014, and to a rating greater than 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to June 2008.  
This matter comes before the Board of Veterans' Appeals on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for a lumbar strain disability and assigned an initial 10 percent disability rating.  Jurisdiction presently lies with the Winston-Salem, RO.  

In a February 2015 rating decision, the Seattle RO increased the Veteran's disability rating for his lumbar strain to 20 percent, effective December 30, 2014.  In a September 2017 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating to 40 percent, effective December 30, 2014.  

The issue was twice remanded by the Board, in May 2016 and June 2017, for further development.  In its May 2016 remand, the Board directed the RO to obtain the Veteran's Social Security Administration (SSA) records, and this was accomplished.  In its June 2017 remand, the Board directed the RO to secure any outstanding VA treatment records and to provide the Veteran with a VA examination in compliance with Correia v McDonald, 28 Vet. App. 158 (2016).  The Board notes that during the September 2017 VA examination the range of motion was assessed, including where the pain began during the range of motion and repetitive-use testing.  The examiner described the functional loss and limitations caused by the Veteran's disability.  The examiner, however, remarked that "it [was] not is not feasible to test passive ROM of the thoracolumbar spine [because the].  Veteran reported pain in the lumbar spine during seated physical examination.  Thus, there is pain when the thoracolumbar spine is used in non-weightbearing."  Although the examination report did not contain the results of the passive and non-weight-bearing ranges of motion, there was substantial compliance with the remand directives because the examiner provided an explanation as to why the testing could not be conducted.  There has therefore been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the Veteran was scheduled for a hearing in March 2016 and the Veteran received proper notification in a January 2016 letter.  The Veteran did not appear for the scheduled Board hearing.  Accordingly, his prior request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704 (d) (2017).  

A request for a TDIU due to service-connected disabilities, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU was granted from June 11, 2008, and a December 2016 rating decision discontinued entitlement to a TDIU effective, March 1, 2017.  However, a subsequent rating decision of August 2017 reinstated a TDIU, effective March 2, 2107.  Accordingly, the Veteran is in receipt of a TDIU for the entire appeal period.  Hence, the TDIU issue is not before the Board on appeal.  


FINDINGS OF FACT

1.  For the period before December 30, 2014, the Veteran's forward flexion registered at worst, 65 degrees, and his extension was limited to 20 degrees with complaints of pain.  

2.  Beginning December 30, 2014, the Veteran's low back disability is not more closely approximated by unfavorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2014, the criteria for an initial disability rating greater than 10 percent for lumbar strain were not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).  

2.  After December 30, 2014, the criteria for an increased disability rating greater than 40 percent, for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by May 2008 and July 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA), and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in June 2010, December 2014 and September 2017.  The Board notes that the record contains a May 2008 VA examination that was used to evaluate the Veteran for service connection for his low back disability.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The Board notes that the May 2008, June 2010 and December 2014 VA examinations described the Veteran's the ranges of motion and functional loss and thus, offer probative value for rating purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected back disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  
A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When an evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss that the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A.  Period Before December 30, 2014

The Veteran underwent a VA examination in May 2008.  He reported stiffness, weakness, numbness, and weight gain as symptoms of his back disability.  He reported no visual disturbances, fevers, bladder issues, malaise, bowel issues, or dizziness.  

The Veteran reported constant and localized pain, located in the low back.  The characteristic of the pain was described as aching, sharp, cramping and pinching.  He reported a constant pain level (on a scale from 1-10 with 10 being the worst) of a 2, with spikes to 6 with any activity.  He reported that the pain was elicited by physical activity and sitting or standing for too long.  The pain was relieved by Oxycodone and Diclofenac.  At the time of the pain, he could function with medication.  

The Veteran reported being unable to sit or stand for any length of time and the inability to run or lift any heavy objects.  Additionally, he reported being unable to perform gardening activities and push a lawnmower.  

The examiner noted that the Veteran's posture was within normal limits, as was his gait.  The examiner noted that he required a cane for ambulation because of his low back pain.  Upon examination, no evidence of radiating pain on movement was noted, and the Veteran's straight leg raising test was absent bilaterally, indicating absence of radicular symptoms.  Muscle spasm was absent.  Tenderness was noted and described as low back pain.  The examiner noted no ankylosis of the lumbar spine.  There was no ankylosis of the lumbar spine.  

The Veteran's forward flexion was 65 degrees with pain beginning at 65 degrees; extension was 20 degrees with pain beginning at 20 degrees; lateral flexion was 30 degrees bilaterally with pain beginning at 30 degrees; lateral rotation was 30 degrees bilaterally with pain beginning at 30 degrees.  The examiner noted that the joint function of the spine was additionally limited by pain and the pain was the major functional impact.  The joint function was not additionally limited by fatigue, weakness, lack of endurance and incoordination, after repetitive-use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities was normal.  
The Veteran underwent a June 2010 VA examination of the lower back.  He reported limitation in walking, but no falls, due to his spine condition.  He reported that on average, he could walk 100 yards, which takes 20 minutes to accomplish.  He reported the following symptoms associated with the spinal condition: stiffness, spasms, decreased motion, and paresthesia.  He reported weakness in the leg.  He reported erectile dysfunction.  However, he stated the erectile dysfunction is the idiopathic type and not related to his lumbar strain.  He reported no bowel or bladder problems. 

The Veteran reported experiencing constant pain in his lower back, which travels into his buttocks.  The pain level was reported as severe and was exacerbated by physical activity.  At the time of the pain, he could function with medication.  During the flare-ups, he experienced limitation of motion of the joint which he described as hard to bend or twist at the waist; hard to lift weight; and hard to walk.  He reported that his treatment was Percocet and chiropractic visits.  

The Veteran also reported that he had not been hospitalized nor had he had any surgery for this back condition.  He reported that his condition in the past 12 months had not resulted in any incapacitation.  He also reported that a bone condition had never been infected. 

Upon examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive device.  There was no evidence of radiating pain upon movement.  Straight leg testing was negative bilaterally, indicating absence of radicular symptoms.  Muscle spasm was present and described as lumbar PSM spasm.  The muscle spasm did not produce an abnormal gait.  There was tenderness noted in the L3 to L5 area.  The spinal contour was preserved, even with tenderness.  The spinal contour was preserved, though there was guarding.  The guarding did not produce an abnormal gait.  The examination did not reveal any weakness.  Muscle tone was normal as was the musculature.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  

The Veteran's forward flexion was 70 degrees with objective evidence of painful motion beginning at 70 degrees; extension was 30 degrees with objective evidence of painful motion beginning at 30 degrees; lateral flexion was 30 degrees bilaterally with objective evidence of painful motion beginning at 30 degrees; and lateral rotation was 30 degrees bilaterally with objective evidence of painful motion beginning at 30 degrees.  

The Veteran was able to perform repetitive-use testing with at least three repetitions.  However, there was no additional loss of function or range of motion after three repetitions.  The post-test flexion ended at 70 degrees; extension ended at 30; right lateral flexion ended at 30 degrees; left lateral flexion ended at 30 degrees; right lateral rotation ended at 30 degrees; and left lateral rotation ended at 30 degrees.  The examiner noted that there was no additional degree of limitation with repetitive-use testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive-use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

The examination of the lumbar spine revealed no sensory deficits from L1- L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The examination revealed normal cutaneous reflexes.  There are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  

The examiner noted that for the for the VA established diagnosis of lumbar strain, there was no change in the diagnosis and that the Veteran's condition was active with objective factors of tenderness, spasm, guarding and diminished range of motion of the lumbosacral spine with no x-ray evidence of degenerative disc and/or joint disease.  

In support of his claim, the Veteran provided private treatment records from Premier Chiropractic, dated from December 2008 through June 2009.  The records note the Veteran's subjective complaints of pain, ache, and stiffness in the low back and treatment therefor.  A review of the medical records indicates that the objective findings of the Veteran's back disability were most often rated as mild/moderate digital pressure on the low back and mild/moderate joint fixation motion palpated.  There were occasional objective findings of mild/moderate msl spasms palpated along the vertebrae.  

In a June 2009 letter, Dr. A. M. T., the Veteran's private chiropractor, states that he has been treating the Veteran's back condition since September 2008 and the Veteran "has made improvements in his condition, [albeit] short in duration due to aggravations ... when attempting normal activities of daily living."  He further states that the Veteran continues to complain of constant pain in the middle to low back.  He rates his pain level at a 6-7/10 on average, and takes approximately 120 Percocet tablets per month, to manage his pain level.  Although the pills provide some relief of his pain, it "is simply minimized and not eliminated."  Dr. A. M. T. concludes that the Veteran cannot function normally without the pain management being provided by his office and the VA, and he could benefit from some "Active therapy," such as outpatient physical therapy or a "work hardening" program to help him redevelop core strength and prevent exacerbations in his condition.  

Mental Health Outpatient notes dated in December 2008, and January 2009 indicate complaints of low back pain. 
Psychiatric Care Notes dated in February 2009 indicate the Veteran's complaint of chronic lower back pain as an impediment to his starting physical exercises.  The Veteran reported that his level was 1/10 (10 being the worst).  The physician indicated that an x-ray was done back in November and revealed no abnormality.  
Primary Care Progress Notes dated in June 2009 indicate the Veteran's complaints of low back pain that occasionally radiated down the back of both legs to the back of the knees.  The physician noted that the Veteran was wearing a back brace, and he reported that it was helpful but the metal pieces were uncomfortable.  An addendum provided in July notes that the blood test revealed that the Veteran's thyroid was not functioning at a normal level, which may account for the numbness.  
Primary Care Notes dated in July 2012 indicate complaints of chronic low back pain.  The examiner noted that the Veteran had gotten good relief with chiropractic treatment in the past.  
At an August 2012 Chiropractic Consult, the Veteran drew a pain diagram outlining his pain in his lower cervical/upper thoracic and lower lumbar region.  He reported that pain was focal, mainly non-radiating.  He characterized his pain symptoms as achy and sharp and described his pain level as a 4.  The physician noted there was no loss of bowel/bladder/sexual function or saddle anesthesia.  
Upon examination, there was muscle pain and tenderness in the bilateral cervical and thoracic paraspinal and the lumbar paraspinal musculature.  Regarding the active cervical motion reduction, the examiner noted moderate flexion, extension bilateral lateral flexion, and bilateral rotation.  The examiner noted that there was pain with active cervical motion.  The flexion, extension, bilateral flexion and bilateral rotation caused additional neck and upper back tightness.  The physician's assessment was: chronic cervical, thoracic, lumbar and sacroiliac dysfunction complicated by decreased mobility, hypertonicity of the right/left cervical paraspinal, right/left rhomboid, right/left trapezium, right/left thoracic paraspinal, right/left quadratus lumborum and right/left lumbar paraspinal musculature with core instability and head forward shoulders rounded presentation.  
Primary Care Notes dated in February 2014 indicate complaints of back pain.  The physician noted that the Veteran's X-rays were normal and showed no evidence of radiculopathy.  
At a Chiropractic Consult conducted in March 2014, the Veteran reported that as a result of decreased medication, his back pain had gotten worse.  The Veteran reported that at worst his pain was a 9.5/10.  At best, the pain was 4/10.  The average was 8/10.  He reported that the aggravating factors were bending, lifting and standing.  He reported that the effect on his daily activities was limiting and preventing full activity.  The relieving factors were his cracking his back about 12 times per day.  
Upon examination, the physician noted that there was tenderness with the examination of bilateral hip flexor muscles and bilateral quadratus lumborum/back extensor/lumbar paraspinal muscles.  There was also palpatory spinal tenderness present with examination of bilateral sacroiliac joint/lumbosacral area.  Active thoracolumbar motion reduction testing reported moderate flexion and extension and bilateral lateral flexion minimal.  The flexion and extension were reported to cause increased pain in the lumbosacral area.  The left lateral flexion caused increased pain in the left-sided sacroiliac area.  The right lateral flexion caused no additional back pain.  The assessment was: chronic lumbosacral/sacroiliac pain and dysfunction secondary to core muscle dysfunction. 
Physical Therapy Consult dated in April 2014 indicates the Veteran's complaints of intermittent back pain which was aggravated by prolonged sitting.  The pain level was rated a 1-2/10.  The Veteran reported an easing factor was walking.  The physician's assessment was that the Veteran would benefit from PT for postural correction, therapeutic exercise focusing on range of motion and core strengthening, manual techniques, and modalities as needed to achieve goals below for improved function and management of back symptoms.  
An acupuncture consult dated in October 2014 notes the Veteran's complaint of low back pain, which he reported worsened in cold weather, bending over to pick up anything and sitting and driving for too long.  He reported a functional loss, the inability to hike or pick up his six-year-old son.  Upon examination of the lower back, the flexion was 90 degrees with mild palpable spasm of the lumbar paraspinal muscles.  
After a review of the evidence discussed above, the Board finds that the Veteran's service-connected low back disability picture more closely approximates the 10 percent criteria prior to December 30, 2014.  During the May 2008 and June 2010 VA examinations, the Veteran's forward flexion was limited to 65 and 70 degrees, respectively and a combined range of motion of 215 degrees in May 2008 and 220 degrees in June 2010, both of which surpassed the 120 maximum as provided for in the rating criteria.  

Private treatment records from Premier Chiropractic, dated in December 2008 indicate subluxation along with muscle spasm.  The June 2010 VA examination also revealed that the Veteran had muscle spasm described as lumbar PSM spasm.  The muscle spasm did not produce an abnormal gait.  The June 2010 VA examiner found that there was guarding, but it did not result in abnormal spinal contour.  The Veteran's symptomatology during this period included chronic daily pain, painful motion, and limited forward flexion, difficulty with prolonged sitting and driving, standing, walking more than 100 yards, lifting and bending.  Nonetheless, the Board finds that the Veteran's functional loss from his low back disability is not more closely approximated by the 20 percent criteria.  As a result, a rating greater than 10 percent is denied for the period before December 30, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  Although the Veteran reported radiating pain, and leg pain was documented by his health care providers, radiculopathy was not diagnosed by his health care providers.  Further, his straight leg raise tests were negative.  However, in this case, the probative evidence of record does not show that the Veteran had any neurological complications from his low back disability that required separate ratings during the period before December 30, 2014.  38 C.F.R. § 4.71a (2017).  

Since there is no evidentiary basis upon which to assign an initial rating greater than 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating, for the period before December 30, 2014.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an initial evaluation greater than 10 percent for a low back disability.  Thus, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B.  Period Beginning December 30, 2014

The Veteran underwent a second VA examination in December 2014.  The Veteran reported that the most effective treatment for his back pain was oxycodone, three times per day and chiropractic visits two times per week.  He rated his pain as a 1 to 2 out of 10.  
The examiner noted that the Veteran reported flare-ups of the thoracolumbar spine with difficulty with bending and sitting down.  He mostly had to lay in bed during flare ups.  
The Veteran's forward flexion was 60 degrees with objective evidence of painful motion beginning at 30 degrees; extension was 20 degrees, degrees with objective evidence of painful motion beginning at 20 degrees; right lateral flexion was 30 degrees with objective evidence of painful motion beginning at 30 degrees; left lateral flexion was 30 degrees with objective evidence of painful motion beginning at 30 degrees; right lateral rotation was 30 degrees with no objective evidence of painful motion; and left lateral rotation was 30 degrees with no objective evidence of painful motion. 
The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran did not have additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  He, however, he had functional loss/impairment of the thoracolumbar spine in the form of less movement than normal and pain on movement.  The Veteran also had localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine/lumbar spine.  
The Veteran had no muscle spasm or guarding of the thoracolumbar spine.  Muscle strength testing revealed normal flexion and extension, 5/5.  The examiner reported no muscle atrophy.  
The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Straight leg testing was negative bilaterally.  No ankylosis of the spine was reported.  The Veteran did not have any other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) that were related to his thoracolumbar spine condition.  The examiner noted that the Veteran did not have intervertebral disc syndrome and incapacitating episodes.  
Imaging studies did not document arthritis.  AP and lateral views of the lumbosacral spine showed good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The sacroiliac joints (SIJ) were unremarkable.  The examiner concluded that there were "contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated-use over time."  
In September 2017, the Veteran underwent a VA examination.  The examiner noted that the Veteran had diagnoses of lumbosacral strain and degenerative arthritis of the spine.  
The Veteran reported daily pain which was aggravated by prolonged sitting, standing, bending, lifting and prolonged walking.  He reported that treatment consisted of chiropractic adjustments, acupuncture and occasional TENS.  He reported not taking any medication for the pain but was on Percocet in the past.  
He reported that the pain from his back radiated down both legs to the posterior distal thighs.  He complained of intermittent numbness and paresthesias in both legs and feet. 
The examiner noted that the Veteran reported flare-ups of the thoracolumbar spine with difficulty with prolonged sitting, standing, walking, lifting and bending  
The Veteran reported having functional loss or functional impairment of the thoracolumbar spine (regardless of repetitive-use), with difficulty with prolonged sitting, standing, walking, lifting and bending.  
The Veteran's forward flexion was 40 degrees; extension was 15 degrees; right lateral flexion was 25 degrees; left lateral flexion was 25 degrees; right lateral rotation was 25 degrees; and left lateral rotation was 25 degrees.  
The examiner noted that the range of motion itself contributed to a functional loss, with difficulty bending.  Pain was noted on examination and caused functional loss with all ranges of motion.  The examiner noted there was no evidence of pain with weight bearing.  There was, however, objective evidence of localized tenderness or pain on palpation of the joints with tenderness to lower lumbar paravertebral muscles.  
The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive-use over time.  He also noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive-use over time.  
The exam was not being conducted during a flare-up.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  He also noted that he was unable to say without speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  The examiner explained that it was not possible to estimate either loss of ROM or describe loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  
The Veteran had muscle spasm of the thoracolumbar spine, however, it did not result in abnormal gait or abnormal spinal contour.  No guarding or additional factors contributing to the disability was reported.  
Muscle strength testing revealed normal strength, 5/5, in all areas tested.  Reflex and sensory testing of the lower extremities were normal.  Straight leg raise testing was negative bilaterally.  The examiner specifically found that there was no radicular pain or any other signs or symptoms due to radiculopathy.  
The examiner reported no muscle atrophy.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No ankylosis of the spine was reported.  The Veteran did not have any other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) that were related to his thoracolumbar spine condition.  
Imaging studies of the thoracolumbar spine were conducted and arthritis was documented.  The examiner noted that it was not feasible to test passive ROM of the thoracolumbar spine.  The Veteran reported pain in the lumbar spine during a seated physical examination.  Thus, there was pain when the thoracolumbar spine is used in non-weight-bearing.  
Primary Care Notes dated in February 2015 indicate the Veteran's complaints of low back pain.  The physician noted that the Veteran was unwilling to address his morbid obesity and that he wore a heavy duty back brace.  He noted that the Veteran did not exercise or stretch as recommended.  
Upon examination, it was noted that the Veteran had paraspinous muscle tenderness and core tone was lacking, and obese protuberant.  The physician recommended the Veteran stop wearing the back brace, "as he is not doing any activity, it just makes his core weakness worse."  
Primary Care notes dated in September 2015 indicate the Veteran's complaints of back pain.  
Pain E & M Notes dated in November 2015 indicate the Veteran's complaints of constant lower back pain.  The Veteran described the pain as dull, pressure, cramping/aching.  He rated the pain as a 6.  He reported that the pain affected his normal daily activities of walking, and has caused weight gain and depression.   Primary Care Notes later in the month indicate that the Veteran requested a back brace and a consult for prosthetics.  The physician noted that since his last visit, he had gained additional weight.  
Notes dated in December 2015 indicate that the Veteran was fitted for a back brace.  The Veteran reported that the level of his back pain was a 4 out of 10.  
Chiropractic Notes dated from February 2016 to July 2016 indicate complaints of chronic and constant back pain with pain levels ranging from 0 to 4.  In Feb 2016 the Chiropractic Notes indicate that the Veteran's pain was sharp to dull with throbbing sensation, tingling, and achiness.  He reported that the pain was constant and worsening.  The Veteran denied bowel or bladder incontinence.  An orthopedic examination revealed that the Valsalva's Test was positive.  The straight leg test was negative bilaterally, indicating the absence of radicular symptoms.  
The lumbar ROM testing revealed left rotation at 15 degrees; right rotation at 15 degrees; flexion at 40 degrees; and extension at 15 degrees.  Pain accompanied all ranges of motion.  
The physician noted that the Veteran had a normal gait and normal ambulation.  The examiner noted that there was pain on palpation with associated myospasms in the lumbar region.  
In-Home Assessment Notes dated in January 2016 indicate that the Veteran was moving slowly when walked into the room, with his wife assisting as needed, due to continued back pain.  The Veteran admitted that his lower back was hurting him more and that he is using a cane or wheelchair as needed for safety and pain control.  His caregiver shared that due to the Veteran's increased pain, she had to provide more direct physical assistance, especially with ambulation, bathing, dressing, and grooming.  
Chiropractic Care General Notes dated in Sept 2017 indicate that the Veteran's complaint of constant low back pain, in the paraspinal lumbar region.  The Veteran rated the pain as a 4 and reported that at home, he does exercise/stretching, icing, and limited activity.  The physician noted that the Veteran's condition was better since the last treatment session.  The vertebrae were found fixated and tender on palpation and thus, adjusted.  
Chiropractic Care General Notes dated in September 2017 indicate the Veteran's complaint of pain.  He rated the pain as a 6.  
Chiropractic Consult dated in August 2017 indicates complaints of continual upper and mid-back pain and sciatica.  The Veteran reported having a constant and burning pain, with a sharp to dull with a throbbing sensation shooting down both legs.  The Veteran also reported tingling and achiness.  He reported that the pain interfered with work, sleep, daily routine, and recreation.  Most activities aggravated the pain.  The Veteran denied bowel or bladder incontinence.  
Upon neurological examination, the Veteran's motor strength tests and sensory examinations were reported as normal.  The orthopedic evaluation revealed the Valsalva's and straight leg raise tests were positive.  The ROM testing revealed that the Veteran's forward flexion registered at 60 degrees of motion with pain and extension registered 15 degrees of motion with pain.  The physician did not note pain upon rotation.  The Veteran's gait was normal as was ambulation.  There was pain on palpation with associated myospasm at the lumbar spine.  
After a review of the evidence discussed above, the Board finds that for the period beginning December 30, 2014, the evidence does not show that it is such that his disability is more closely described by unfavorable ankylosis of the thoracolumbar spine.  

The Veteran experiences painful limited motion resulting in functional impairment, however for the period beginning December 30, 2014, the is able to move his thoracolumbar spine.  Even when considering functional loss, the evidence of record does not support the conclusion that the Veteran's disability picture is more closely described by ankylosis.  Further, "unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id.  None of these factors are present.  

The Board notes that during this period, after December 30, 2014, the Veteran retained the ability to move his spine.  Therefore, ankylosis of any form was not manifested.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

A disability rating greater than 40 percent is not warranted for the Veteran's low back disability for the period beginning December 30, 2014.  

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  Although the Veteran reported radiating pain, and leg pain was documented by his health care providers, radiculopathy was not diagnosed by his health care providers.  The December 2014 and September 2017 VA examiners specifically found that the Veteran did not have radiculopathy. The probative evidence of record does not show that the Veteran had any neurological complications from his low back disability that required separate ratings during the period beginning December 30, 2014.  38 C.F.R. § 4.71a (2017).  

The Board notes that during this period the Veteran was diagnosed with arthritis of the spine.  Diagnostic Codes 5003 and 5010 contemplate arthritis but the maximum evaluation under these Codes is 20 percent and therefore they are not more favorable to the Veteran, given that a 40 percent rating was assigned effective December 30, 2014.  

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  As noted above, the May 2008, June 2010, December 2014 and September 2017 VA examiners specifically found that the Veteran does not have this condition.  Therefore the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply.  38 C.F.R. § 4.71a (2017). 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 50 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2017).  Since there is no evidentiary basis upon which to assign a rating greater than 40 percent, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating during this period beginning December 30, 2014.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an increased evaluation greater than 40 percent for a low back disability.  38 C.F.R. § 4.3.  



ORDER

An initial disability rating greater than 10 percent before December 30, 2014, for a low back disability is denied.  

A disability rating greater than 40 percent after December 30, 2014, for a low back disability is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


